internal_revenue_service 4920dal eo mandatory review commerce street dallas tx number release date date date legend org - organization name xx - date address - address org address certified mail dear department of the treasury employer identification no person to contact employee id number tel fax form required to be filed tax years last date for filing a petition with the tax_court the cairns court or the united_states district_court for the district of columbia october 20xx vil this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc is determined that you are no longer recognized as exempt from federal_income_tax under irc section sol c effective december for the following reason s it in your letter s dated march 20xx and december 20xx we requested information necessary to conduct an examination of your form_990 for the year ended december 20xx we have not received the requested information sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status since you have not provided the requested information we hereby revoke your organization‘s exemption from federal_income_tax under section soi c of the internal_revenue_code effective january 20xx contributions to your organization are not deductible under sec_170 you are required to file federal_income_tax returns on the form indicated above these returns within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under sec_7428 you should file if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination_letter was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington dc you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact your nearest advocate’s office in this case by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sunita lough director eo examinations douglas h shulman commissioner publication attachments sincerely tax exempt and government entities bey esion department of the treasury internal_revenue_service eo examinations mandatory review commerce street dallas texas date taxpayer_identification_number form tax_year s ended december person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statem ent of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34800f lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely sumla lovet sunita lough director eo examinations enclosures publication publication report of examination letter catalog number 34809f form 886-a explanation of items schedule or exhibit no name of taxpaver year ended addendum issue whether the organization continues to qualify for exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code facts efforts to contact the organization for the purpose of setting a time date the last form_990 received from december and location for an audit were unsuccessful two letters mailed to the president were not returned by the post office however the president did not respond and the most recent letter has been returned all letters mailed to other officers of the organization have been returned by the post office was for the year ended two forms w-2 were filed for the year ended december paid two forms w-2 were filed for the year ended december wages paid one form_w-2 was filed for the year ended december dollar_figure _totaling waaes paid no forms w-2 were filed for the years ended december totaling totaling wages paid the wages reported paid in exceed the dollar_figure requirement for filing form_990 law operational_test sec_501 of the internal_revenue_code provides that organizations must be organized and operated exclusively for religious charitable and educational_purposes no part of the net_earnings shall inure to the benefit of private shareholders and individuals sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests department of the treasury - internal_revenue_service form 886-a page of form 886-a name of taxpayer year ended explanation of items schedule or exhibit no revproc_90_27 1990_1_cb_514 provides that where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation will ordinarily take effect as of such material_change returns and reports sec_6001 of the code indicates the notice or regulations requiring records statements and special returns means every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 of the code states in general --except as provided in paragraph every organization_exempt_from_taxation under sec_501 shall file an annual retum stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe revrul_59_95 1959_1_cb_627 jan heid that failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status government’s position the organization's exempt status is recommended for revocation based on the fact that it has not complied with the requirements to maintain its exemption it has not filed the required returns to maintain exemption and is no longer offering any services or performing any charitable acts taxpayer’s position taxpayer's position is unknown at the time of this report form 886-a department of the treasury - internal_revenue_service page of form 886-a explanation of items schedule or exhibit no name of taxpayer year ended conclusion based on the above we propose to revoke the exempt status effective january contributions made to charitable_contributions are no longer deductible as any if this proposed revocation becomes final appropriate state officials will be advised of the action in accordance with sec_6104 and applicable regulations department of the treasury - internal_revenue_service form 886-a page of
